Filed 2/25/16 P. v. George CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B259774

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA427812)
         v.

SAMMY GEORGE,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Mark A.
Young, Judge. Affirmed as modified.

         Julia J. Spikes, under appointment by the Court of Appeal, for Defendant and
Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Paul M. Roadarmel, Jr.
and David A. Voet, Deputy Attorneys General, for Plaintiff and Respondent.


                             ______________________________________
       Defendant Sammy George contends the abstract of judgment issued in his case
incorrectly indicates he suffered a prior serious or violent felony conviction and was
sentenced on that basis. The People agree the abstract of judgment is incorrect.
We direct the trial court to correct the abstract of judgment.
                                      DISCUSSION
       The underlying facts are not pertinent to our resolution of this appeal. On October
28, 2014, a jury found George guilty of one count of pandering (Pen. Code, § 266i, subd.
(a)(6).) George subsequently admitted suffering a prior conviction for a violation of
Health and Safety Code section 11350, within the meaning of Penal Code section 667.5.
The trial court struck the prison term prior and imposed a three-year prison term.
However, the resulting abstract of judgment indicated George was sentenced to prison
due to a current or prior serious or violent felony conviction. As the People concede, this
was incorrect. Nothing in the record indicates George suffered a current or prior serious
or violent felony conviction, or that the trial court sentenced him on that basis. We agree
the abstract of judgment must be corrected to accurately reflect the record and the
judgment pronounced in court. (People v. Scott (2012) 203 Cal.App.4th 1303, 1324.)
                                      DISPOSITION
       The trial court is directed to prepare a corrected abstract of judgment deleting any
reference to George suffering a current or prior serious or violent felony conviction, and
to forward a copy to the Department of Corrections and Rehabilitation. In all other
respects, the judgment is affirmed.


                                                  BIGELOW, P.J.
We concur:




                     FLIER, J.                    GRIMES, J.




                                              2